This appeal is prosecuted from a conviction had in the county court of Craig county, in which plaintiffs in error were found guilty of violating provisions of the prohibitory law, and the punishment of Otis Tittle was assessed by the jury at confinement in the county jail for six months, and that he pay a fine of five hundred dollars, and the punishment of Charles Webb was assessed by the jury at confinement in the county jail for thirty days and that he pay a fine of fifty dollars.
January 15th, 1912, the court pronounced judgment and sentenced the defendants in accordance with the verdict. At the last term of this court the appeal of the defendant Otis Tittle was dismissed. See ante.
Of the various errors assigned it is only necessary to consider the one, that the information is bad for duplicity, and that for this reason the court erred in overruling the demurrer thereto. The defendant is charged with the sale of intoxicating liquor, and also with the sale of an imitation and substitute for intoxicating liquor, thereby charging two offenses, and is bad for duplicity. For error in overruling the demurrer to the information, the judgment is reversed as to the defendant Charles Webb.